           Case 1:19-cv-05025-JMF Document 78 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KISHORE NAIK, et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    19-CV-5025 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
SWAGAT RESTAURANT, INC., et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        On November 30, 2020, Plaintiffs filed a motion for preliminary approval of a class and

collective action settlement. See ECF No. 75. The motion was accompanied by a memorandum

of law, ECF No. 76, and a proposed settlement agreement, ECF No. 77-1. The proposed

settlement agreement contemplates the creation of a settlement fund with funds to be distributed

to participating class members. Id. ¶¶ 23-30. The procedure for such distributions, however, is

not clearly explained in either the proposed settlement agreement or the memorandum of law.

See id. ¶ 29; ECF No. 76, at 5-6.

        Accordingly, the parties are hereby ORDERED to appear for a conference on December

7, 2020, at 3:00 p.m. to discuss the proposed procedure for distributions from the settlement

fund. Counsel should also be prepared to address: (1) whether some form of electronic notice

(by email or text) should be required; and (2) whether the notice should be revised to make

clearer that FLSA claims would be released only if a person submits a consent form, while all

state-law claims would be released unless a person opts out of the class.

        The conference will be held remotely by telephone in accordance with Rule 2(A) of the
         Case 1:19-cv-05025-JMF Document 78 Filed 12/02/20 Page 2 of 2




Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling

the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,

followed by the pound (#) key. (Members of the public and press may also attend using the

same dial-in information; they will not be allowed to speak during the conference.)

       As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, no later than 24 hours before the conference, the parties shall email the

Court a list of counsel who may speak during the teleconference and the telephone numbers from

which counsel expect to join the call. More broadly, counsel should review and comply with the

rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual

Rules and Practices in Light of COVID-19.


       SO ORDERED.

Dated: December 2, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
